UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2662



JUDITH A. GLEICHAUF; JOSEPH     A.   GLEICHAUF;
KATRINA GLEICHAUF JEFFERSON,

                                           Plaintiffs - Appellants,

          and


ERVIN GIBSON; DIXIE GIBSON, individually and
on behalf of their children; GORDON RENEAU;
ERVIN RENEAU; GARY RENEAU; REBECCA GIBSON;
BRENDA GIBSON; ELLEN FACEMIER, individually
and on behalf of all her infant children;
EUGENE FACEMIER; ROBERT LEE FACEMIER; ZURR E.
DEAL, individually and on behalf of his infant
child; PHYLLIS DEAL; MARGARET STONE, individu-
ally and on behalf of her infant child; KIM
CREW,

                                                        Plaintiffs,

          versus


LEON GINSBERG, Commissioner, West Virginia
Department of Welfare; GRETCHEN LEWIS, his
successor;   LIZ   RHODES, SSW  II;   JOYCE
MCCORMICK, SSW IV, Cabell County Social
Service Department,

                                            Defendants - Appellees,

          and
DOROTHY ALLEN, Assistant Commissioner for
Social Services; ROSELLA ARCHER, Director of
Protective Services for the West Virginia
Department of Welfare; JOHN E. BURDETTE, II,
Area Administrator, Area 17; SHARON PATERNO,
Head of the Division of Protective Services,
Kanawha County Office of the West Virginia
Department of Welfare; MARK HUDNALL, Social
Worker, West Virginia Department of Welfare;
PATRICIA H. MOORE, Social Worker working under
contract from the West Virginia Department of
Welfare; ELMER D. STRICKER, individually and
on behalf of all Circuit Judges in the State
of West Virginia; RONALD K. BISCHOFF, individ-
ually and on behalf of a class of all Prose-
cuting Attorneys in the State of West Virgin-
ia; PAUL GIROD, Area Administrator, Area 19;
STEVEN FRAME, Protective Service Supervisor of
Nicholas County; KATHY KELLY, Social Worker,
West Virginia Department of Welfare; DUANNE
DRENNEN; WILLIAM SLEMICK, Kanawha County
Deputy Sheriffs,

                                                       Defendants.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-78-2375)


Submitted:   May 27, 1997              Decided:   November 4, 1997


Before MURNAGHAN, WILKINS, and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Benjamin Dick, Charlottesville, Virginia; George D. Beter,
Huntington, West Virginia, for Appellants. Jan L. Fox, Kelly R.
Reed, STEPTOE & JOHNSON, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).

                                2
3
PER CURIAM:

     Appellants Joseph A. Gleichauf, Judith A. Gleichauf, and their

adult daughter, Katrina Marie Gleichauf Jefferson, petitioned the

district court in February 1996 to reopen a class action effective-

ly closed since June 1984, to admit them to the plaintiff class,

and to grant them other injunctive and monetary relief.    The dis-

trict court dismissed Appellants' petition originally and on a

motion for rehearing.     We have reviewed the parties' briefs, the

joint appendix, and the decisions of the district court and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     See Gibson v. Ginsberg, No. 78-2375 (S.D.W. Va.

Oct. 8, 1996) (denying motion for rehearing); Gibson v. Ginsberg,

No. 78-2375 (S.D.W. Va. Aug. 2, 1996) (denying motion to reopen;

granting motion to dismiss).     We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                   4